Title: Giacomo Raggi to James Madison, 4 November 1830
From: Raggi, Giacomo
To: Madison, James


                        
                            
                                New York
                            
                            
                                
                                    
                                
                                 4 Nov: 1830–
                            
                        
                        
                        Mr Giacomo Raggi takes the liberty of forwarding the enclosed letter to Mr. Madison Mr Raggi had the honour
                            of receiving it from the hands of General Lafayette to be delivered personally, but finding himself sick and without
                            resources in New York, is under the painful necessity of foregoing this honour With respect
                        
                            
                                Giacomo Raggi
                            
                        
                            
                                Canal Street No: 97 New York
                            
                        
                    